                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


  Misty Winters,
                                                    Case No. 19-cv-3177 (SRN/KMM)
                       Plaintiff,

  v.                                                              ORDER

  Joshua Winters, et al.,

                       Defendant.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine M. Menendez, dated February 11, 2020. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based upon the Report and Recommendation of the Magistrate Judge, upon

all of the files, records, and proceedings herein, the Court now makes and enters the

following Order.

       IT IS HEREBY ORDERED that:

              1.     Any claims in the Petition for Writ of Mandamus [Doc. No. 2]
                     purportedly brought on behalf of Plaintiffs A.W., N.W., and G.W.
                     are DISMISSED without prejudice.

              2.     The Petition’s request that counsel be appointed for Plaintiff Misty
                     Winters is DENIED.

              3.     To the extent the Petition is construed as a request for mandamus
                     relief pursuant to the Mandamus Act, 28 U.S.C. § 1361, the Petition
                     is DENIED.

              4.     To the extent the Petition is construed as a pleading intended to start
                     a civil action, the Petition is DISMISSED without prejudice.
            5.    The Petition’s request for an emergency injunction is DENIED as
                  moot.



      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: March 3, 2020
                                     s/Susan Richard Nelson
                                     SUSAN RICHARD NELSON
                                     United States District Judge
